Per curiam.
J. Sam Plowden, a member of the State Bar of Georgia, entered a plea of guilty in the United States District Court for the Northern District of Georgia to the felony offense of embezzlement. The criminal information alleged that he fraudulently converted to his own use money which came into his hands as a trustee in bankruptcy. He was sentenced to serve five years in a federal correctional institution.
In response to disciplinary proceedings brought by the State Bar Plowden filed an answer admitting the felony conviction and a petition for voluntary surrender of his license. He specifically admitted a violation of Standard 66 of Bar Rule 4-102. The Special Master has recommended that we accept the petition of voluntary surrender. We have reviewed the file and we accept, concur in, and adopt the recommendation of the Special Master. We accept respondent’s voluntary surrender of his license, which is equivalent to disbarment.
*714Decided May 7, 1986.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.